 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERT SLAVENS,                                   No. 2:20-cv-02448-TLN-KJN
12                       Petitioner,
13           v.                                         ORDER
14    TERRY POWELL et al.,
15                       Respondents.
16

17          Petitioner Robert Slavens (“Petitioner”), a state prisoner proceeding pro se, has filed an

18   Application for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. The matter was referred

19   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 15, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on Petitioner and which contained notice to Petitioner that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 7.) Petitioner

23   has not filed objections to the findings and recommendations.

24          Although it appears from the file that Petitioner’s copy of the Findings and

25   Recommendations was returned, Petitioner was properly served. It is Petitioner’s responsibility

26   to keep the Court apprised of his current address at all times. Pursuant to Local Rule 182(f),

27   service of documents at the record address of the party is fully effective.

28   ///
                                                        1
 1          The Court has reviewed the file under the applicable legal standards and finds the findings
 2   and recommendations to be supported by the record and by the magistrate judge’s analysis.
 3          Pursuant to Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the Court has
 4   considered whether to issue a certificate of appealability. Before Petitioner can appeal this
 5   decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).
 6   Where the petition is denied on the merits, a certificate of appealability may issue under 28
 7   U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a
 8   constitutional right.” 28 U.S.C. § 2253(c)(2). The Court must either issue a certificate of
 9   appealability indicating which issues satisfy the required showing or must state the reasons why
10   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on
11   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that
12   jurists of reason would find it debatable whether the district court was correct in its procedural
13   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid
14   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.
15   2000) (quoting Slack v. McDaniel, 529 U.S. 473, 484–85 (2000)). For the reasons set forth in the
16   Findings and Recommendations (ECF No. 7), the Court finds that issuance of a certificate of
17   appealability is not warranted in this case.
18          Accordingly, IT IS HEREBY ORDERED that:
19          1. The Findings and Recommendations filed March 15, 2021 (ECF No. 7), are
20   ADOPTED IN FULL;
21          2. This action is DISMISSED;
22          3. The Court declines to issue the certificate of appealability referenced in 28 U.S.C. §
23   2253; and
24          4. The Clerk of the Court is directed to close this case.
25          IT IS SO ORDERED.
26   DATED: May 3, 2021
27

28                                                                  Troy L. Nunley
                                                         2          United States District Judge
